Title: Marriage Settlement for Mary Jefferson
From: Jefferson, Thomas
To: 


                    This indenture made on the twelfth day of October one thousand seven hundred and ninety seven between Thomas Jefferson of the one part, Mary Jefferson his daughter of the second part, both of Albemarle, Francis Eppes and Elizabeth his wife of the county of Chesterfeild of the third part and John Wayles Eppes their son of the fourth part of the same county, Witnesseth, that forasmuch as a marriage is intended shortly to be had between the said John Wayles Eppes and the said Mary Jefferson, and the said Francis Eppes and Elizabeth his wife for the natural love which they bear to the said John Wayles Eppes and his advancement, and in consideration of the said marriage, and of the advancement made by these presents on the part of the said Thomas to the said Mary his daughter, have conveyed or undertaken to convey before the said marriage to the said John Wayles Eppes in feesimple a certain tract of land called Angola in the county of Cumberland on the North side of Appomattox river containing by estimation three thousand four hundred and nineteen and three quarter acres in exchange for a certain tract of land on the South side of James river at Bermuda Hundred in the county of Chesterfeild, heretofore conveyed by the said Francis to the said John Wayles Eppes in feesimple, and the said Francis hath also conveyed and confirmed or undertaken to convey or confirm before the said Marriage to the said John Wayles Eppes certain slaves duly specified or to be specified before the marriage and whereof delivery hath been heretofore made or will be made before the 25th. day of December next. Now this indenture witnesseth that the said Thomas for the natural love which he bears his said daughter and for her advancement, and in consideration of the said marriage and of the advancement so made or undertaken to be made before the marriage by the said Francis and Elizabeth to the said John Wayles Eppes their son, and for the further consideration of five shillings to him in hand paid hath given granted bargained and sold to the said Mary a certain tract of land whereof the said Thomas is now seised in feesimple, in the county of Albemarle on the North East side of the Rivanna river and adjacent thereto, called Pantops, containing by estimation eight hundred and nineteen and one quarter acres heretofore the property of the Smiths, and comprehended between the lands now held by the Keys, the said Rivanna river, the tract of land of the said Thomas called Lego formerly the property of Edwin Hickman, and his newly patented lands; and also the following slaves, to wit, smith Isaac and Iris his wife and her two children Squire and Joyce, Lucinda and her four children Sarah, Sandy, Sousy, and  Barret, Judy and her three sons Tim, Austin, and York, Philip and his wife Thamer and her two children Rachael and Lucy Scilla and her two children Nelly and Letty Phyllis and her child Sophia, Sally, her sister Clarinda, and her brother Goliah, all three the children of Molly, Val, Martin son of Doll, Lucy and her child Zachary Betsey the daughter of Mary and Melinda the daughter of Betty Brown being thirty one in number together with the plantation tooles and utensils heretofore appropriated to and used by the said slaves and also a proper stock of horses cattle and hogs for a farm of which said slaves and stock delivery shall be made on or before the 25st. day of December next To have and to hold the said lands called Pantops with the said Slaves tooles utensils and stock to the said Mary and her heirs free of all encumbrance whatsoever—
                    In Witness whereof the said Thomas hath hereto set his hand and seal on the day and year first before mentioned
                    Th: Jefferson
                    
                        
                            Sealed and delivered in presents of
                            }
                        
                        
                            Richard Richardson Hugh Chisholm
                            }
                        
                        
                            Matthew Toler
                        
                    
                    Memorandum: that before the ensealing and delivery of these presents it was agreed that the lands at Bermuda Hundred instead of those called Angola should stand settled on the said John Wayles Eppes in fee and that this should be accepted instead of the Angola lands as one of the considerations of this deed acknowledged under my hand and seal at the date first before mentioned
                    
                        Th: Jefferson
                    
                